Title: From Benjamin Franklin to Morellet, 16 March 1784
From: Franklin, Benjamin
To: Morellet, ——



Passy March 16. 1784

Your Sentiments and mine, my dear Friend, are exactly the same respecting the Imprudence of showing that Paper; it has therefore, tho’ written some Months past, never been communicated to any one but your self, and will probably not appear till after my Decease, if it does then. You see how much I confide in your Friendship and Discretion.

The Translation appears to me in general good, and in some places better than the Original; in a few only it seems not fully to render the true Sense. When I next have the Pleasure of seeing you; we will read it together, and you will easily correct those Faults if they are such.
Yours most affectionately
